DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-28-2020 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, wherein the amendments to the claims have altered the scope of the claims and are addressed in the instant Office Action. 

The 112(b) rejection has been withdrawn in view of the amendments to the claims.
	
	The Applicant’s arguments on pages 8-15 appear to be primarily directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action.
	Regarding the Applicant’s arguments on pages 8-9 directed towards the Harrison reference, the Examiner agrees that the sections of Harrison cited by the Applicant are not relevant to the concepts seen in the amendments to the claims filed on 12-28-2020, however, the Examiner disagrees that the cited sections prove that Harrison does not teach the concepts of the amended claims. In particular, the disclosure of Harrison explicitly states that the invention is directed towards determining pedestrian movement, as seen in at least para.[0024] and [0029-0033] of Harrison. 

	The Examiner notes that the Olsen reference is directed towards the respective claim limitations that are not taught by Harrison and/or Stempora. Therefore, since Harrison and Stempora appear to teach the concepts of the claims for which they are applied, the Examiner asserts that the combination of Harrison in view of Stempora and Olsen anticipates the respective claims as seen in the instant Office Action. 
	The amendments to the claims are addressed in the instant Office Action. Please see the official reasoning below. 

Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 22, 24, and 26 the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the steps of “determination that the mobile device is in a pedestrian course is based on determining a direction of travel of the mobile device”.
The current application does not provide any processes or algorithms that show how a “pedestrian” course can be determined based on a direction of travel. At most a “direction of travel” is a value that represents a component of a vector between two consecutive points, wherein there is no possible way to determine that directional movement is generated by a “pedestrian” walking in a specific direction.  Therefore, while it may be possible to determine that the device is travelling along a certain direction based on a determined “direction of travel”, it is not possible to determine that the movement is specifically related to “pedestrian” directional movement along a “pedestrian course”. 
Paragraph [0035] of the specification mirrors the claim language and does not disclose any required processes/algorithms that shows how the “pedestrian” course is determined using information indicating a direction of travel. The extent of the written description found in the current specification merely describes the desired result in the same amount of detail as the claims.
how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/process/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions or results of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 22, 24, and 26 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 23, 25, and 27, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the steps of “the determination of the direction of travel of the mobile device is based at least one of: acceleration data of the mobile device, and pedometer data of the mobile device”. 
The current specification fails to disclose how a direction of travel can be determined using at least one of “acceleration data of the mobile device” and “pedometer data of the mobile device”. In particular, a direction of travel is related to a vector component of movement from a first location to a succeeding second location. Acceleration data does not inherently include information indicating what specific direction the acceleration occurs. Similarly, pedometer data does not inherently include direction of travel data. 

Claims 23, 25, and 27 defines the invention in functional language by specifying a desired function or result, such as determining that the mobile device is in a pedestrian course is based on determining a direction of travel of the mobile device, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/process/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions or results of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 23, 25, and 27 are rejected for similar reasons as set forth in the rejection above. 

Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
determination that the mobile device is in a pedestrian course is based on determining a direction of travel of the mobile device”.
The current application does not provide any processes or algorithms that show how a “pedestrian” course can be determined based on a direction of travel. At most a “direction of travel” is a value that represents a component of a vector between two consecutive points, wherein there is no possible way to determine that directional movement is generated by a “pedestrian” walking in a specific direction.  Therefore, while it may be possible to determine that the device is travelling along a certain direction based on a determined “direction of travel”, it is not possible to determine that the movement is specifically related to “pedestrian” directional movement along a “pedestrian course”. 
Paragraph [0035] of the specification mirrors the claim language and does not disclose any required processes/algorithms that shows how the “pedestrian” course is determined using information indicating a direction of travel. The extent of the written description found in the current specification merely describes the desired result in the same amount of detail as the claims.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards compass correction systems, which requires a clear understanding of how specific information is processed in order to perform a specific method of correction. The nature of the invention is attempting to implement a specific system configuration as a new way to perform compass correction. The state of the prior art is continuously evolving, wherein the evolution in compass correction systems is directed towards improvements in accuracy and shorter correction times. The level of predictability is low as the continuous implementation and advancement in the field of compass correction continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known compass system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 22, 24, and 26 are rejected for similar reason as set forth in the rejection above. 

	Regarding claims 23, 25, and 27, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps of “the determination of the direction of travel of the mobile device is based at least one of: acceleration data of the mobile device, and pedometer data of the mobile device”. 
The current specification fails to disclose how a direction of travel can be determined using at least one of “acceleration data of the mobile device” and “pedometer data of the mobile device”. In particular, a direction of travel is related to a vector component of movement from a first location to a succeeding second location. Acceleration data does not inherently include information indicating what 
Paragraph [0035] of the specification mirrors the claim language and does not disclose any required processes/algorithms that shows how the “direction of travel” is determined using at least one of acceleration data of the mobile device and pedometer data of the mobile device. The extent of the written description found in the current specification merely describes the desired result in the same amount of detail as the claims.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards compass correction systems, which requires a clear understanding of how specific information is processed in order to perform a specific method of correction. The nature of the invention is attempting to implement a specific system configuration as a new way to perform compass correction. The state of the prior art is continuously evolving, wherein the evolution in compass correction systems is directed towards improvements in accuracy and shorter correction times. The level of predictability is low as the continuous implementation and advancement in the field of compass correction continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of compass correction, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.

With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current 
Any claims dependent upon claims 23, 25, and 27 are rejected for similar reason as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23, 25, and 27, the claim language “is based at least one selected” is unclear and renders the claim language ambiguous. 
The above claim language is directed towards unconventional grammar, wherein it appears that at least one preposition is missing from the claim language above. The claim language should be written to conform to proper idiomatic English. 
For the purposes of examination only, the Examiner has interpreted that the above claim language to mean that a direction of travel is “based on” at least one option selected from a group. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 9, 10, 13, 17, 18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917). 
Regarding claims 1, 9, and 17 Harrison teaches A method comprising, a device comprising, and a non-transitory, computer-readable storage medium having stored thereon instructions (see at least the Abstract and para.[0003-0073], particularly para.[0016-0017], Harrison teaches a method, device, and computer-readable storage medium storing instructions to perform all of the steps of the invention), which, when executed by one or more processors of a mobile device, causes the one or more processors to perform operations for the following recited steps (see at least para.[0017-0022], [0070-0073], and Figures. 1 and 4, Harrison teaches the recited mobile device and components): 
determining, by one or more processors of the mobile device, a variation in orientation of the mobile device based on the sensor data (see at least para.[0028-0029] and [0033], Harrison teaches determining the orientation of the mobile device);
responsive to determining a variation in orientation of the mobile device (see at least para.[0028-0029] and [0033], Harrison teaches determining the orientation of the mobile device and corrects the compass indicator accordingly. Also, see at least para.[0048], Harrison teaches the compass heading is corrected with respect to known bearings) 
wherein the determination of the variation in orientation includes determining that the mobile device is in a pedestrian course based on the sensor data (see at least para.[0029], Harrison teaches determining the mobile device is in a corresponding “pedestrian course” using directional data)
receiving, by one or more sensors of a device, sensor data (see at least para.[0029] and [0048], Harrison teaches motion sensors of a digital compass); 
determining, by a processor of the device, compass offset data for a compass view based on the sensor data and map data (see at least para.[0017], [0040] and [0048], Harrison teaches determining an offset of compass data and using the known azimuth of a road on a map, which corresponds to the recited “map data”); 
determining, by the processor, a corrected compass view based on the compass offset data (see at least para.[0048], Harrison teaches correcting the compass view to match the known road azimuth); 
and presenting, by the processor, the corrected compass view (see at least para.[0048], Harrison teaches correcting the compass view to match the known road azimuth. Also, see at least para.[0033], Harrison teaches displaying a directional indicator on the mobile device display).
determining, by the one or more processors, that the variation in orientation of the mobile device is less than a threshold value; and responsive to determining that the variation in orientation of the mobile device is less than the first threshold value. 
Furthermore, Stempora teaches determining, by one or more processors of the mobile device (see at least para.[0108], Stempora teaches a processor of a portable device), a variation in orientation of the mobile device based on the sensor data (see at least para.[0084], [0089], [0096], [0120-0125], Stempora teaches detecting the variation in orientation of the portable device) 
wherein the determination of the variation in orientation includes determining that the mobile device is in a pedestrian course based on the sensor data (see at least para.[0132], Stempora teaches determining that the movement of the mobile device is related to vehicle movement or a person’s movement, such as a pedestrian walking); 
determining, by the one or more processors, that the variation in orientation of the mobile device is less than a threshold value (see at least para.[0123-0125], Stempora teaches determining that the orientation is below a threshold); 
and responsive to determining that the variation in orientation of the mobile device is less than the first threshold value (see at least para.[0120-0125], Stempora teaches recalibrating the device sensors based on the threshold, such as but not limited to, the device compass).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Stempora to determine that the orientation of a portable device is below a threshold in order to recalibrate the portable device orientation, as recognized by Stempora in at least para.[0125]. 

the compass offset data is an angle between a first vector representing a direction indicator in the compass view and vector map data (see at least para.[0029] Harrison teaches determining a movement vector. Also, see at least para.[0048], Harrison teaches correcting a compass heading based on the known azimuth of a road in map data).

Regarding claims 5, 13 and 18, Harrison teaches comparing a variation in a direction of travel of the mobile device to a second threshold value (see at least para.[0029-0033], Harrison teaches determining the variation of a traveling direction of the mobile device to correct the compass heading in a screen with respect to map data, which anticipates using a threshold of zero with respect to a direction of travel, wherein a direction variation greater than zero indicates that variation in the travelling direction has occurred. Also, see at least para.[0048], Harrison teaches determining a conflict between the compass heading and the known road azimuth exists, which anticipates using a threshold of zero in order to  determine that a conflict between the compass heading and the known road azimuth has occurred. For example, for a threshold value set to zero, any value above the threshold of zero will signify that a conflict has occurred between the compass heading and the known road azimuth); 
and responsive to the comparing, correcting a direction indicator in the compass view using the compass offset data and the map data (see at least para.[0029-0033] and [0048], Harrison teaches correcting a compass heading using map data).

Regarding claims 22, 24, and 26, Harrison teaches the determination that the mobile device is in a pedestrian course is based on determining a direction of travel of the mobile device (see at least para.[0029], Harrison teaches determining the mobile device is in a corresponding “pedestrian course” using directional data).
the determination that the mobile device is in a pedestrian course is based on determining a direction of travel of the mobile device (see at least para.[0118], [0129], Stempora teaches determining the direction of travel of the mobile device. Also, see at least para.[0132], Stempora teaches determining that the movement of the mobile device is related to vehicle movement or a person’s movement, such as a pedestrian walking). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Stempora to determine that the orientation of a portable device is below a threshold in order to recalibrate the portable device orientation, as recognized by Stempora in at least para.[0125]. 

Regarding claims 23, 25 and 27, Harrison teaches the determination of the direction of travel of the mobile device is based at least: 
location data of the mobile device (see at least para.[0029-0030][ and [0033], Harrison teaches using location data to determine the direction of travel of the mobile device).
Additionally, Stempora teaches the determination of the direction of travel of the mobile device is based at least: location data of the mobile device (see at least para.[0132], Stempora teaches using position information with respect to map information).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the steps of correcting a direction indicator in the compass view using the compass offset data and the map data taught by Harrison with the teachings of Stempora to determine that the orientation of a portable device is below a threshold in order to recalibrate the portable device orientation, as recognized by Stempora in at least para.[0125].


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917), as applied to claims 2 and 10 above, and further in view of Witmer (US Publication No. 2006/0041375).
Regarding claims 3 and 11, Harrison teaches using a known azimuth with respect to map data as seen in para.[0048], which anticipates using a known vector of the road.
Harrison in view of Stempora does not expressly indicate the vector map data includes a route centerline. 
However, Witmer teaches vector map data includes a route centerline (see at least para.[0076-0077] of Witmer teaches that map data includes street centerlines).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Harrison in view of Stempora with Witmer to use vector map data that includes a route centerline in order to determine compass directions with respect to an environment, as recognized by Witmer in at least para.[0077-0078].

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917) and Witmer (US Publication No. 2006/0041375), as applied to claims 3 and 11 above, and further in view of Froeburg (US Patent 6028550).
Regarding claims 4 and 12, Harrison in view of Stempora and Witmer does not expressly indicate the vector map data represents a direction of traffic flow on the route.
However, Froeburg teaches vector map data represents a direction of traffic flow on the route, see at least col.7, lines 15-24 of Froeburg.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora and Witmer with the vector map data . 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917), as applied to claims 5 and 13 above, and further in view of Pham (US Publication No. 2015/0006099).
Regarding claims 6 and 14, Harrison teaches a direction indicator, see at least para.[0032-0033].
Harrison in view of Stempora does not expressly indicate the direction indicator has a cone or beam. 
However, Pham teaches the direction indicator has a cone (see at least para.[0017] of Pham).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora with the indicator taught by Pham in order to facilitate navigation, as recognized by Pham in at least para.[0017]. 

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917), as applied to claims 1, 9, and 17 above, and further in view of Pham (US Publication No. 2015/0006099).
Regarding claims 7, 15, and 20, Harrison teaches a location processor (see at least para.[0020], Harrison teaches a processor 108 and a GPS circuit 110); 
a storage device (see at least para.[0022], Harrison teaches a memory 118);
determining a location of the mobile device (see at least para.[0022], Harrison teaches determining the location of the mobile device); 
and storing the location of the mobile device detected at the determined location of the mobile device (see at least para.[0022], Harrison teaches storing the location data in memory ).
magnetic field information.
However, Pham teaches a mobile device and storing magnetic field information (see at least para.[0014] and [0017] of Pham. Also, see at least para.[0042], Pham also stores current position of mobile device).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora with at least the mobile device and magnetic field information taught by Pham in order to facilitate vehicle navigation, as recognized by Pham in at least para.[0017] and [0042]. 

Claims 8, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917), as applied to claims 1, 9, and 17 above, and further in view of Olsen (US Patent 5737226).
Alternatively, claims 8, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Publication No. 2016/0161259) in view of Stempora (US Publication No. 2015/0025917), as applied to claims 1, 9, and 17 above, and further in view of Mohi (US Publication No. 2007/0042790).
Regarding claims 8, 16, and 19, Harrison teaches determining compass offset data (see at least para.[0048] of Harrison, wherein the conflict between the compass heading and the road azimuth corresponds to “compass offset data”); 
comparing the compass offset data to second threshold value (see at least para.[0029-0033], Harrison teaches determining the variation of a traveling direction of the mobile device to correct the compass heading in a screen, which anticipates using a threshold of zero with respect to a direction of travel, wherein a direction variation greater than zero indicates that variation in the travelling direction has occurred. Also, see at least para.[0048], Harrison teaches determining a conflict between the ; 
and determining a corrected compass view based on the comparing (see at least para.[0029-0033] and [0048], Harrison teaches determining a corrected compass heading based on map data).
Harrison in view of Stempora does not expressly indicate using a mean compass offset data. 
However, Olson teaches using a mean compass off set data, and comparing the mean compass offset data to a second threshold (see at least the Abstract and col. 21, lines 37-65, Olson teaches determining that a vehicle is traveling in a same direction by calculating an average of the compass offset with respect to a tolerance limit, which anticipates the recited second threshold, in order to calibrate a compass)
and determining a corrected compass view responsive/based on the comparing (see at least the Abstract and col. 1-26 of Olson, wherein the invention is directed towards a corrected heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora with teaching of Olson in order to automatically calibrate and correct a compass based on external forces that affect the compass heading, as recognized by Olson in at least col.1 lines 60-62. 
Alternatively to Olson, Mohi teaches using a mean compass off set data, and comparing the mean compass offset data to a threshold (see at least para.[0212] and [0219-0221], Mohi teaches using average offset data with respect to a threshold)
and determining a corrected compass view based on the comparing (see at least para.[0212] and [0219-0221], and [0222-0225] Mohi teaches using average offset data with respect to a threshold to correct the heading).


Regarding claim 21 Harrison teaches the corrected compass view is determined responsive to determining compass offset data (see at least para.[0048] of Harrison, wherein the conflict between the compass heading and the road azimuth corresponds to “compass offset data”); 
and determining that the compass offset data is less than a second threshold value (see at least para.[0029-0033], Harrison teaches determining the variation of a traveling direction of the mobile device to correct the compass heading in a screen, which anticipates using a threshold of zero with respect to a direction of travel, wherein a direction variation greater than zero indicates that variation in the travelling direction has occurred. Also, see at least para.[0048], Harrison teaches determining a conflict between the compass heading and the known road azimuth exists, which anticipates using a threshold of zero in order to  determines that a conflict between the compass heading and the known road azimuth has occurred. For example, for a threshold value set to zero, any value above the threshold of zero will signify that a conflict has occurred between the compass heading and the known road azimuth); 
and determining a corrected compass view responsive to the comparing (see at least para.[0029-0033] and [0048], Harrison teaches determining a corrected compass heading based on map data).
Harrison in view of Stempora does not expressly indicate using a mean compass offset data. 
However, Olson teaches using a mean compass off set data, and determining that the compass offset data is less than a second threshold value (see at least the Abstract and col. 21, lines 37-65, Olson teaches determining that a vehicle is traveling in a same direction by calculating an average of the 
and determining a corrected compass view responsive to the comparing (see at least the Abstract and col. 1-26 of Olson, wherein the invention is directed towards a corrected heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora with teaching of Olson in order to automatically calibrate and correct a compass based on external forces that affect the compass heading, as recognized by Olson in at least col.1 lines 60-62. 
Alternatively to Olson, Mohi teaches using a mean compass off set data, and determining that the compass offset data is less than a second threshold value (see at least para.[0212] and [0219-0221], Mohi teaches using average offset data with respect to a threshold)
and determining a corrected compass view responsive to the comparing (see at least para.[0212] and [0219-0221], and [0222-0225] Mohi teaches using average offset data with respect to a threshold to correct the heading).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the offset correction taught by Harrison in view of Stempora with teaching of Mohi in order to automatically calibrate and correct a heading, as recognized by Mohi in at least para.[0212]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665